Matter of Magill v Esposito (2017 NY Slip Op 06780)





Matter of Magill v Esposito


2017 NY Slip Op 06780


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


1016 CAF 16-01227

[*1]IN THE MATTER OF MATTHEW E. MAGILL, PETITIONER-RESPONDENT,
vLINDSAY A. ESPOSITO, RESPONDENT-APPELLANT. PAUL B. WATKINS, ESQ., ATTORNEY FOR THE CHILD, APPELLANT.


BRIDGET L. FIELD, ROCHESTER, FOR RESPONDENT-APPELLANT.
PAUL B. WATKINS, ATTORNEY FOR THE CHILD, FAIRPORT, APPELLANT PRO SE.
THE WARD FIRM, PLLC, BALDWINSVILLE (MATTHEW E. WARD OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeals from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered June 16, 2016 in a proceeding pursuant to Family Court Act article 6. The order, among other things, adjudged that the subject child shall primarily reside with petitioner. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court